Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 15-17 are now canceled as directed to a non-elected invention.


Reasons for Allowance

2.	The following is an examiner’s statement of reasons for allowance:
The prior arts fail to teach or fairly suggest a 3D semiconductor memory device comprising a substrate; a stack structure including interlayer dielectric layers and gate electrodes alternately stacked on the substrate; and vertical channel structures, which are provided in channel holes penetrating the stack structure and extend in a direction perpendicular to an upper surface of the substrate, wherein each of the vertical channel structures includes:
a data storage pattern conformally covering an inner sidewall of the channel holes and having a single-layer structure including a ferroelectric material; a vertical channel pattern covering a sidewall of the data storage pattern and including an oxide semiconductor material; a conductive pad on an upper surface of the vertical channel pattern; and a vertical semiconductor pattern surrounded by the vertical channel pattern and the conductive pad, wherein the vertical channel pattern includes a first portion contacting the upper surface of the substrate and a second portion provided between the data storage pattern and the vertical semiconductor pattern, wherein the vertical semiconductor pattern is spaced apart from the substrate with the first portion of the vertical channel pattern therebetween, wherein the substrate is a semiconductor substrate doped with an impurity of a first conductivity type, and wherein the vertical semiconductor pattern includes semiconductor material doped with an impurity of the first conductivity type (claim 1 & 18)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827